                                                                                        FILEB
                                                                              U.S.pn
                                                                                  p. OlSTKICT
                                                                                      . 1 • 1 n' I • I COURT
                                                                                                         ly


                          3fn tlie SEniteb States! JBisitrict Coutt^ ph i. 59
                          for tl^e ^otttlieni JBisftrirt of (Georgia QGl^ 11
                                                                                              :;f ca.
                                      prunsetotck ^tbts(ion
              UNITED STATES OF AMERICA


                     V.                                             CR 218-014-8


              JESSICA TABUTEAU,


                     Defendant.


                                                         ORDER



                     Before   the   Court     is    Jessica      Tabuteau's    motion         for      early

              termination of home confinement and supervised release, dkt. no.

              685.


                     On   September    28.,        2018,    Tabuteau    appeared           before              the

              undersigned and pleaded guilty tO' conspiracy to possess with intent

              to distribute and to distribute a quantity of cocaine, in violation

              of 21 U.S.C. §§ 846, 841(a).(1), b(l)(C).                   Tabuteau's advisory

              guideline range of imprisonment was 18 to 24 months.                           Based upon

              substantial     assistance,          the     Court    departed       downwardly                  and

              sentenced her to three years' probation.                 As a special condition

              of probation, Tabuteau was ordered to submit to home confinement

              and electronic monitoring for eighteen months.                         Tabuteau began

              serving her term of probation on March 8, 2019. Tabuteau now moves

              the Court to remove the condition for location monitoring and for

              early termination of her probation sentence.


A0 72A
(Rev. 8/82}
        Tabuteau has completed just over twelve months of probation.

She has complied with the conditions of probation, has retained

full-time employment, and cares for her mother and daughter.

        After thorough consideration, the Court hereby TERMINATES her

home confinement.      However, while the Court commends Tabuteau for

complying with the conditions of supervision, the Court cannot

overlook the potential sentence Tabuteau could have received for

the offense she committed had the Court not downwardly departed.

As   such,   the   Court DENIES   Tabuteau's    motion   to terminate   her

probation at this time.      Tabuteau will be allowed to reurge her

motion after she has completed eighteen months of her probation

term.


      SO ORDERED, this "Z^day of March^2020.


                                     vl. ^SA GODBEY WOOD, JUDGE
                                     ETTO STATES DISTRICT    COURT
                                      'HERN    DISTRICT OF GEORGIA
